Filed 9/5/14 P. v. Dabbs CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----




THE PEOPLE,                                                                            C075569

                   Plaintiff and Respondent,                               (Super. Ct. No. 13F03948)

         v.

JAMES EDWARD DABBS,

                   Defendant and Appellant.




         Appointed counsel for defendant James Edwards Dabbs has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436
(Wende).) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.

         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)



                                                             1
       Around midnight on June 20, 2013, Jim Hill walked down the hall of his
residence, turned on the kitchen light, and saw a man he did not know walk down the hall
and into his bedroom. The man then went into the bedroom of Karen Lamb, who also
lived at the residence. Lamb awoke and saw the man going through her dresser drawers.
She told him to get out of her room and chased him down the hall. Hill saw the man
leaving Lamb’s room. The man went past him and out the back sliding door, which had a
broken lock. Lamb called the police. Hill’s blue cell phone was missing and several
dollars were missing from Lamb’s purse.

       Hill described the man as being a dark African-American in his 40’s or 50’s, about
six feet tall and 180 pounds. The man was growing a bit of a beard and mustache and
was wearing a white T-shirt with a large black circle and writing on it. Lamb saw only
the man’s profile and clothing, and noted he smelled strongly of alcohol. She described
the man as Black and in his 30’s or 40’s, wearing dark pants and a white T-shirt with
writing on the front.

       Responding to the call, police came upon a man, who matched the description
given by the dispatcher, bicycling away from the scene. The man was subsequently
identified as defendant. Hill was driven to the location and identified defendant as the
man who had been in the house. Hill identified defendant in part by the distinctive T-
shirt he was wearing. Hill was subsequently, however, unable to identify defendant as
the perpetrator with any certainty. Defendant had Hill’s cell phone in his possession at
the time of his arrest.

       Defendant was charged with first degree burglary and receiving stolen property.
(Pen. Code, §§ 459, 496, subd. (a).)1 It was also alleged defendant had a prior strike




1 Undesignated statutory references are to the Penal Code.


                                             2
conviction—a 2008 first degree burglary—and had served six prior prison terms within
the meaning of section 667.5, subdivision (b).

       Approximately a week before trial, the trial court denied defendant’s motion to
suppress evidence. On the day of trial, just prior to voir dire of the jury, defendant made
a Faretta2 request to represent himself and proceed in propria persona. After warning
defendant of the pitfalls of self-representation, informing him that trial would not be
delayed if defendant chose to represent himself, and stating that they would be
proceeding immediately to trial, defendant said he understood and still wanted to
represent himself. The trial court found defendant had “knowingly, intelligently, and
voluntarily” decided to represent himself “with full knowledge of the risks and dangers of
doing so” and discharged defendant’s trial counsel.

       In a bifurcated trial, the jury found defendant not guilty of burglary but guilty of
receiving stolen property. The trial court then found the prior strike and six prior prison
terms true. Defendant was sentenced to the upper term of three years, doubled, plus six
consecutive one-year terms, for an aggregate term of 12 years in state prison. Defendant
was awarded 366 days of presentence credit (183 actual days and 183 conduct days). The
court imposed the minimum restitution fine of $280 (§ 1202.4, subd. (b)(1)) and imposed
and stayed a $280 parole revocation restitution fine (§ 1202.45).

       Defendant appealed. We appointed counsel to represent him on appeal. Counsel
filed an opening brief that sets forth the facts of the case and requests this court to review
the record and determine whether there are any arguable issues on appeal. (Wende,
supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed and we have not received any supplemental brief from defendant.


2 Faretta v. California (1975) 422 U.S. 806 [45 L. Ed. 2d 562].


                                              3
        Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant. We note, however, an
error in the abstract of judgment that requires correction. The abstract reflects restitution
fines of $200 rather than the $280 ordered. Item No. 5 must be corrected to reflect the
amount orally imposed by the trial court. (People v. Mitchell (2001) 26 Cal. 4th 181,
185.)

                                       DISPOSITION

        The trial court is directed to prepare a corrected abstract of judgment reflecting
that the amount of the restitution fines set forth in item No. 5 is $280 each. A certified
copy of the corrected abstract shall be forwarded to the Department of Corrections and
Rehabilitation. The judgment is affirmed.




                                                         BUTZ                  , J.



We concur:



        NICHOLSON            , Acting P. J.



        DUARTE               , J.




                                              4